DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 3/19/2021, the applicants have filed a response: claims 21 and 32 have been amended.  Claims 1 – 5, 8 – 10, 21 – 25 and 28 - 32 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 – 3, 21 – 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Boussard et al. (U.S. Patent 8,144,839) (Boussard hereinafter) (Identified by Applicant in IDS) in view of Lee et al. (U.S. Publication 2020/0225908) (Lee hereinafter).
8.	As per claim 1, Boussard teaches a method, applied to a terminal, the method comprising:
displaying, by the terminal, a first interface of a first application [“a first objective of the invention concerns a method for determining a sequence of services linked to a conversation in which a user takes part from a communication system,” col. 1, lines 54 – 57; “one of the display zones 100 making up the interface of the instant messaging client is intended to display all of the expressions sent and received by the user during the conversation,” col. 3, lines 28 – 31], and in response to a first operation performed by a user on the first interface, automatically selecting at least one piece of first remark information stored in a third application and a fourth application that matches an attribute of the first application; and wherein the first application, the second application, the third application and the fourth application are different applications and the first remark information and the second remark information are different [“The natural-language analysis server 13 then carries out a semantic analysis of the expressions retrieved and selects a plurality of services from among a list of services previously saved based on the semantic analysis carried out. Each service of the list may consist of one of the aforementioned services liable to be launched and/or run from the communication system 1,” col. 2, lines 61 – 67; “if the server 13 receives all of the expressions of the conversation held between the users Matthieu and Alain, the semantic analysis of the expressions “I have to phone him”, “I’ll buy them online”, “I’ll send you an SMS (Short Message System) and “I’ll send you a route' by the server 13 is used to determine that Matthieu (user 12) has to carry out four tasks after the conversation. Specifically, the user must: make a telephone call; make a purchase online; send an SMS; send a route,” col. 3, lines 50 – 61; second, third and fourth applications represented by a “telephony service'”, an “online ticket reservation service”, a “SMS sending service” and an “online route finding service” as enumerated at col. 4, lines 51 – 54 that would implement said tasks].
Boussard does not explicitly disclose but Lee discloses prompting the user with the at least one piece of first remark information in the first interface, wherein the first remark information is information that is stored in a nonvolatile storage medium of the terminal when the user uses the third application; and displaying, by the terminal, a second interface of a second application, and in response to a first operation performed by the user on the second interface, automatically selecting at least one piece of second remark information stored in the third application and the fourth application that matches an attribute of the second application, and prompting the user with the at least one piece of second remark information in the second interface, wherein the second remark information is information that is stored in the nonvolatile storage medium when the user uses the fourth application [“a method of providing a natural language expression of an electronic device may include displaying a first user interface associated with a first application program, while displaying the first user interface, receiving a first user input for displaying a second user interface associated with an intelligence application program, transmitting an identifier associated with the first application program and/or the first user interface, to an external server, receiving information about at least one utterance for making a request for a task performed by the electronic device, from the external server by using the first application program, and displaying the second user interface including a text based at least partly on the received information about the utterance,” ¶ 0211].

9.	As per claim 2, Boussard and Lee teach the method according to claim 1.  Lee further teaches the first operation performed on the first interface is a tap operation performed by the user on an input box in the first interface [“In an embodiment, at least part of the display 120 may be exposed through a portion (e.g., a second portion) of the housing to receive an input (e.g., a touch input or a drag input) by a user's body (e.g., a finger),” ¶ 0055];
the automatically selecting at least one piece of first remark information that matches an attribute of the first application comprises: automatically selecting, by the terminal, at least one piece of first remark information stored in the third application and the fourth application that matches an attribute of the input box that is in the first interface and on which the first operation is performed [“The semantic analysis may be performed by using semantic matching, rule matching, formula matching, or the like. As such, the NLU module 220 may obtain a domain, intent, or a parameter (or a slot) necessary to express the intent, from the user input.” ¶ 0150; “the path planner module 230 may match the user intent and the parameter to the path rule set corresponding to the user terminal 100 to select one path rule or a plurality of path rules and may transmit the selected one path rule or the selected plurality of path rules to the NLU module 220,” ¶ 0160];
the first operation performed on the second interface is a tap operation performed by the user on an input box in the second interface [“In an embodiment, at least part of the display 120 may be exposed through a portion (e.g., a second portion) of the housing to receive an input (e.g., a touch input or a drag input) by a user's body (e.g., a finger),” ¶ 0055]; and
the automatically selecting at least one piece of second remark information that matches an attribute of the second application comprises: automatically selecting, by the terminal, at least one piece of second remark information stored in the third application and the fourth application that matches an attribute of the input box that is in the second interface and on which the first operation is performed [“The semantic analysis may be performed by using semantic matching, rule matching, formula matching, or the like. As such, the NLU module 220 may obtain a domain, intent, or a parameter (or a slot) necessary to express the intent, from the user input.” ¶ 0150; “the path planner module 230 may match the user intent and the parameter to the path rule set corresponding to the user terminal 100 to select one path rule or a plurality of path rules and may transmit the selected one path rule or the selected plurality of path rules to the NLU module 220,” ¶ 0160].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Boussard and Lee available before the effective filing date of the claimed invention, to modify the capability of determining a sequence of services linked to a conversation as disclosed by Boussard to include the capability of providing natural language expression 
10.	As per claim 3, Boussard and Lee teach the method according to claim 1.  Boussard further teaches adding, by the terminal, a first mark to one piece of first remark information when detecting that the user performs, in the first application on the piece of first remark information, an operation that meets a preset condition [“the expression “afterwards' indicates that an SMS must be sent to Alain once it has been checked whether Philippe has the tickets or once Matthieu has purchased the tickets from an online purchasing service.”  col. 5, lines 4 - 7,”]; and
the automatically selecting at least one piece of first remark information stored in the third application and the fourth application that matches an attribute of the first application comprises: automatically selecting, by the terminal, first remark information that matches the attribute of the first application and to which the first mark is not added [“Once the sequence of the services is determined, the server 13 sends the items and the meta-data associated with the selected services to the instant messaging client 14 of the user 12 (stage E4 in FIG. 2).” col. 5, lines 4 – 12; purchase mapped to preset condition].
11.	As per claim 21, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 1 above.
12.	As per claim 22, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 1 above.

14.	As per claim 32, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 32 is also rejected under the same rationale as cited in the rejection of claim 1 above.
15.	Claims 8, 9, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boussard and Lee in further view of Dotan-Cohen et al. (U.S. Publication 2017/0031575) (Dotan-Cohen hereinafter).
16.	As per claim 8, Boussard and Lee teach the method according to claim 1.  Boussard and Lee do not explicitly disclose but Dotan-Cohen discloses in response to a second operation performed by the user, storing, by the terminal, third remark information in the nonvolatile storage medium by using the third application or the fourth application; displaying, by the terminal, a third interface in response to the second operation, wherein the third interface comprises a plurality of application options, and the plurality of application options are in a one-to-one correspondence with a plurality of applications installed on the terminal; and in response to a selection operation performed by the user on the plurality of application options, storing, by the terminal in the nonvolatile storage medium, a correspondence between the third remark information and an application corresponding to an application option selected by the user, or setting an attribute of the application option selected by the user to an attribute of the third remark information [“a method of inferring a probable user action the method comprising: (1) receiving, from a user, a user interaction with a first application running on the computing system, the user interaction comprising content; (2) using a probable action inference engine to identify a probable action associated with the user interaction, the probable action associated with a context defined by one or more probable contextual factors; (3) storing the probable action in a semantic action data store; (4) determining that the context is satisfied by analyzing signal data to ascertain present contextual factors and comparing the present contextual factors to probable contextual factors associated with the context; and (5) outputting for display the action menu for a second application that includes a customized menu option to perform the probable action through the second application,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Boussard, Lee and Dotan-Cohen available before the effective filing date of the claimed invention, to modify the capability of determining a sequence of services linked to a conversation as disclosed by Boussard and Lee to include the capability of tailoring computing experiences based on contextual signals as taught by Dotan-Cohen, thereby providing a mechanism to enhance system efficiency and usability by presenting user options based on a given system context [Dotan-Cohen ¶ 0001].
17.	As per claim 9, Boussard and Lee teach the method according to claim 1.  Boussard and Lee do not explicitly disclose but Dotan-Cohen discloses in response to a second operation performed by the user, storing, by the terminal, third remark information in the nonvolatile storage medium by using the third application or the fourth application; in response to the second operation, analyzing, by the terminal, the third remark information, and searching a plurality of applications installed on the a method of inferring a probable user action the method comprising: (1) receiving, from a user, a user interaction with a first application running on the computing system, the user interaction comprising content; (2) using a probable action inference engine to identify a probable action associated with the user interaction, the probable action associated with a context defined by one or more probable contextual factors; (3) storing the probable action in a semantic action data store; (4) determining that the context is satisfied by analyzing signal data to ascertain present contextual factors and comparing the present contextual factors to probable contextual factors associated with the context; and (5) outputting for display the action menu for a second application that includes a customized menu option to perform the probable action through the second application,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Boussard, Lee and Dotan-Cohen available before the effective filing date of the claimed invention, to modify the capability of determining a sequence of services linked to a conversation as disclosed by Boussard and Lee to include the capability of tailoring computing experiences based on contextual signals as taught by Dotan-Cohen, thereby providing a mechanism to enhance system efficiency and usability by presenting user options based on a given system context [Dotan-Cohen ¶ 0001].

19.	As per claim 29, it is a media claim having similar limitations as cited in claim 9.  Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 9 above.
20.	Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boussard and Lee in further view of Crandall et al. (U.S. Patent 5,165,012) (Crandall hereinafter).
21.	As per claim 10, Boussard and Lee teach the method according to claim 1.   Boussard and Lee do not explicitly disclose but Crandall discloses wherein the third application comprises a reminder application, and the fourth application comprise an email application [“Screen display 200 includes a "PRINTER" icon 202, a "REDI-MAIL" icon 204, and a "REMINDER" icon 206. Other variations of screen 200 exist, having different numbers of icons and having the icons arranged differently.” col. 5, lines 38 – 42].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Boussard, Lee and Crandall available before the effective filing date of the claimed invention, to modify the capability of determining a sequence of services linked to a conversation as disclosed by Boussard and Lee to include the capability of displaying application icons as taught by Crandall, thereby providing a mechanism to enhance system usability by presenting user options based on a given scenario.
.
Allowable Subject Matter
23.	Claims 4, 5, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Rejections - 35 USC § 101
24.	Applicant’s amendment to claim 32 addresses the subject rejection, which is hereby withdrawn.
Claim Rejections - 35 USC § 103
25.	Applicant’s arguments have been carefully considered but are not persuasive.
26.	Applicant first argues generally on page 12 that Boussard “has little in common with the present claim 1” without specifically addressing why Boussard does not teach or suggest the specification claim limitations for which it is cited.  It is also noted that applicant identified Boussard as relevant prior art in the IDS dated 7/28/2020.
27.	Applicant next argues on page 13 in reference to Lee that “taking into account the truth of what para. 0211 discloses, such disclosure does not disclose, teach or suggest the remaining features of claim 1 not disclosed in Broussard” and then goes on to address non-cited portions of Lee with reference to para. 0211.  Lee discloses at [0211], receiving a first user input for displaying a second user interface associated with an intelligence application program, transmitting an identifier associated with the first 
28.	Applicant next argues that Lee “keeps the user in the same application …” without reference to Broussard.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, Lee discloses at paragraphs [0057 – 0063] and figs. 1b and 1f multiple apps (first, second, etc.).
Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193  

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193